COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-07-353-CR

                                                 



THE STATE OF TEXAS         	          				       STATE



V.

JEAN LUC BOUTEMY DE GUISLAIN	APPELLEE

----------

FROM COUNTY CRIMINAL 
COURT NO. 7 OF TARRANT COUNTY



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “State’s Motion To Dismiss Appeal.”  The  motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
See id.;
 
Tex. R. App. P.
 43.2(f). 																								    						   	PER CURIAM



PANEL D:	
DAUPHINOT, HOLMAN, and GARDNER
, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: February 28, 2008							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.